     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 1 of 20




 1

 2

 3

 4

 5

 6

 7

 8

 9
10                               UNITED STATES DISTRICT COURT
11                         NORTHERN DISTRICT OF CALIFORNIA
12

13   IN RE: HARD DISK DRIVE                    Case No. 19-md-02918-MMC
     SUSPENSION ASSEMBLIES
14   ANTITRUST LITIGATION                      MDL No. 2918
15                                             [PROPOSED] STIPULATED
     This Document Relates to:                 PROTECTIVE ORDER
16
     ALL CASES
17

18

19

20

21

22

23

24

25

26
27
28                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                                Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 2 of 20




 1   1.      PURPOSES AND LIMITATIONS
 2           Disclosure and discovery activity in this action are likely to involve production of

 3   confidential, proprietary, or private information for which special protection from public

 4   disclosure and from use for any purpose other than prosecuting this litigation may be warranted.

 5   Accordingly, the parties hereby stipulate to and petition the court to enter the following

 6   Stipulated Protective Order. The parties acknowledge that this Order does not confer blanket

 7   protections on all disclosures or responses to discovery and that the protection it affords from

 8   public disclosure and use extends only to the limited information or items that are entitled to

 9   confidential treatment under the applicable legal principles. The parties further acknowledge, as

10   set forth in Section 12.3, below, that this Stipulated Protective Order does not entitle them to file

11   confidential information under seal; Civil Local Rule 79-5 sets forth the procedures that must be

12   followed and the standards that will be applied when a party seeks permission from the court to

13   file material under seal. This Order shall not apply to the use of Protected Material at trial. The

14   parties agree to meet and confer prior to trial to (1) consider appropriate modifications of this

15   Order and (2) seek Court approval in advance of trial to address appropriate limitations on the

16   use of such material at trial.

17   2.      DEFINITIONS
18           2.1     Challenging Party: a Party or Non-Party that challenges the designation of
19   information or items under this Order.

20           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

21   generated, stored or maintained) or tangible things that that have not been made public by the
22   disclosing party and that the disclosing party reasonably and in good faith believes contains or

23   comprises (a) trade secrets, (b) proprietary business information the disclosure of which could
24   adversely affect a party’s or non-party’s commercial interests, or (c) information subject to
25   privacy protection under federal, state, local, or any applicable foreign law.
26           2.3     Counsel (without qualifier): Outside Counsel of Record, foreign Outside Counsel,
27
28                                              2
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 3 of 20




 1   and House Counsel (as well as their support staff).

 2          2.4     Designating Party: a Party or Non-Party that designates information or items that

 3   it produces in disclosures or that others produce or disclose in responses to or in the context of

 4   discovery as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

 5   ONLY”

 6          2.5     Disclosure or Discovery Material: all items or information, regardless of the

 7   medium or manner in which they are generated, stored, or maintained (including, among other

 8   things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

 9   or responses to discovery in this matter.

10          2.6     Expert and/or Consultant: a person with specialized knowledge or experience in a

11   matter pertinent to the litigation, along with his or her employees and support personnel, who (1)

12   has been retained by a Party or its Counsel to serve as an expert witness or as a consultant in this

13   action, (2) is not a current employee, nor has been an employee within four years of the date of

14   entry of this Order, of a Party, and (3) at the time of retention, is not anticipated to become an

15   employee of a Party. This definition includes a professional jury or trial consultant retained in

16   connection with this litigation.
17          2.7     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or
18   Items: “Confidential Information or Items,” that the disclosing party or non-party reasonably and
19   in good faith believes is so highly sensitive that its disclosure to a competitor and/or a Party to

20   this action could result in competitive or commercial disadvantage to the designating party.

21          2.8     House Counsel: employees of a party to this action engaged in the legal function

22   of the company and involved in supervising the litigation. House Counsel does not include

23   Outside Counsel of Record or any other outside counsel.
24          2.9     Non-Party: any natural person, partnership, corporation, association, or other legal
25   entity not named as a Party to this action.
26          2.10    Outside Counsel: attorneys, including foreign counsel, who are not employees of
27
28                                              3
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 4 of 20




 1   a party to this action but are retained to represent or advise a party to this action and have

 2   appeared in this action on behalf of that party or are affiliated with a law firm which has

 3   appeared on behalf of that party.

 4          2.11      Party: any party to this action, including all of its officers, directors, employees,

 5   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

 6          2.12      Producing Party: a Party or Non-Party that produces Disclosure or Discovery

 7   Material in this action.

 8          2.13      Professional Vendors: persons or entities that provide litigation support services

 9   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
10   organizing, storing, or retrieving data in any form or medium) and their employees and
11   subcontractors.
12          2.14      Protected Material: any Disclosure or Discovery Material that is designated as
13   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
14          2.15      Receiving Party: a Party that receives Disclosure or Discovery Material from a
15   Producing Party.

16   3.     SCOPE
17          The parties acknowledge and agree that Disclosure or Discovery Material, as that term is

18   defined herein, shall be used solely for the prosecution or defense of this action, and not for any

19   other purpose.

20          The protections conferred by this Stipulation and Order cover not only Protected Material

21   (as defined above), but also (1) any information copied or extracted from Protected Material; (2)

22   all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

23   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

24   However, the protections conferred by this Stipulation and Order do not cover the following

25   information: (a) any information that is in the public domain at the time of disclosure to a

26   Receiving Party or becomes part of the public domain after its disclosure to a Receiving Party as
27
28                                               4
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                    Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 5 of 20




 1   a result of publication not involving a violation of this Order, including becoming part of the

 2   public record through trial or otherwise; and (b) any information known to the Receiving Party

 3   prior to the disclosure or obtained by the Receiving Party after the disclosure from a source who

 4   obtained the information lawfully and under no obligation of confidentiality to the Designating

 5   Party. Any use of Protected Material at trial shall be governed by a separate agreement or order.

 6   4.     DURATION
 7          Even after final disposition of this litigation, the confidentiality obligations imposed by

 8   this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court

 9   order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all

10   claims and defenses in this action, with or without prejudice; and (2) final judgment herein after

11   the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this

12   action, including the time limits for filing any motions or applications for extension of time

13   pursuant to applicable law.

14   5.     DESIGNATING PROTECTED MATERIAL
15          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

16   or Non-Party that designates information or items for protection under this Order must take

17   reasonable care to limit any such designation to specific material that qualifies under the

18   appropriate standards. Mass, indiscriminate, or routinized designations are prohibited.

19   Consistent with Section 6.2, Parties and Non-Parties are obligated to meet and confer before

20   seeking relief under Section 6.3, and the Designating Party shall have a reasonable opportunity to

21   cure any claimed over designation.

22          If it comes to a Designating Party’s attention that information or items that it designated

23   for protection do not qualify for protection at all or do not qualify for the level of protection

24   initially asserted, that Designating Party must promptly notify all other parties that it is

25   withdrawing the mistaken designation.

26          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order
27
28                                              5
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 6 of 20




 1   (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered,

 2   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 3   designated before the material is disclosed or produced.

 4          Designation in conformity with this Order requires:

 5          (a)     for information in documentary form (e.g., paper or electronic documents, but

 6   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

 7   Party affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’

 8   EYES ONLY” to each page that contains protected material. A Party or Non-Party that makes

 9   original documents or materials available for inspection need not designate them for protection

10   until after the inspecting Party has indicated which material it would like copied and produced.

11   During the inspection and before the designation, all of the material made available for

12   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

13   After the inspecting Party has identified the documents it wants copied and produced, the

14   Producing Party must determine which documents, qualify for protection under this Order.

15   Then, before producing the specified documents, the Producing Party must affix the appropriate

16   legend (“CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”)

17   to each page that contains Protected Material.

18          (b)     for all testimony given in deposition or in other pretrial or trial proceedings, the

19   Designating Party, within thirty (30) days of receipt of a transcript or recording of a deposition or

20   other pretrial or trial proceeding, shall identify the specific portions of testimony as to which

21   protection is sought and specify the level of protection being asserted. Only those portions of the

22   testimony that are appropriately designated for protection within the 30 days shall be covered by

23   the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

24   specify, at the deposition or up to 30 days after receipt of the transcript of the deposition or other

25   proceeding, that the entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY

26   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
27
28                                              6
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 7 of 20




 1           Parties shall give the other parties notice if they reasonably expect a deposition, hearing

 2   or other proceeding to include Protected Material so that the other parties can ensure that only

 3   authorized individuals (including those who must sign the “Acknowledgment and Agreement to

 4   Be Bound” (Exhibit A)) are present at those proceedings. The use of a document as an exhibit at

 5   a deposition shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

 6   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 7           Transcripts containing Protected Material shall have an obvious legend on the title page

 8   that the transcript contains Protected Material, and the title page shall be followed by a list of all

 9   pages (including line numbers as appropriate) that have been designated as Protected Material
10   and the level of protection being asserted by the Designating Party. The Designating Party shall

11   inform the court reporter of these requirements. Any transcript shall be treated during the 30-day

12   period for designation (as defined above) as if it had been designated “HIGHLY

13   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

14   the expiration of that period, the transcript shall be treated only as actually designated.

15           (c)     for information produced in some form other than documentary and for any other

16   tangible items, that the Producing Party affix in a prominent place on the exterior of the

17   container or containers in which the information or item is stored the legend “CONFIDENTIAL”

18   or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”. If only a portion or portions

19   of the information or item warrant protection, the Producing Party, to the extent practicable, shall

20   identify the protected portion(s) and specify the level of protection being asserted.

21           5.3     Inadvertent Failures to Designate. If corrected, an inadvertent failure to designate

22   qualified information or items does not, standing alone, waive the Designating Party’s right to

23   secure protection under this Order for such material. Upon timely correction of a designation, the
24   Receiving Party must make reasonable efforts to assure that the material is treated in accordance
25   with the provisions of this Order. A party will correct an inadvertent failure to designate as soon
26   as it learns of such a failure.
27
28                                               7
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                    Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 8 of 20




 1   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 2          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

 3   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

 4   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 5   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

 6   challenge a confidentiality designation by electing not to mount a challenge promptly after the

 7   original designation is disclosed.

 8          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

 9   process by notifying the Designating Party in writing to identify the challenged material
10   including a list of the designations it is challenging and describing the basis of its challenge. The
11   parties shall attempt to resolve each challenge in good faith and the Challenging Party must give
12   the Designating Party an opportunity to review the designated material, to reconsider the
13   circumstances, and, if no change in designation is offered, to explain the basis for the chosen
14   designation. The parties must confer directly (in voice to voice dialogue; other forms of
15   communication are not sufficient) during which each Party must explain the basis for its

16   respective position about the propriety of the challenged confidentiality designation. The Parties
17   shall have twenty-one (21) days from the initial notification of a challenge to complete this meet
18   and confer process.
19          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court
20   intervention, the Parties shall file and serve simultaneous Letter Briefs (in compliance with Civil
21   Local Rule 79-5, if applicable), not to exceed 10-pages each, within 28 days of the initial notice
22   of challenge or within 14 days of the parties agreeing that the meet and confer process will not

23   resolve their dispute, whichever is earlier. Each such Letter Brief must include a statement
24   affirming that the parties have complied with the meet and confer requirements imposed in the
25   preceding paragraph.
26          The burden of persuasion in any such challenge proceeding shall be on the Designating
27
28                                               8
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                    Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 9 of 20




 1   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

 2   unnecessary expenses and burdens on other parties) may expose the Challenging Party to

 3   sanctions. During the challenge process (discussed in this Section), all parties shall continue to

 4   afford the material in question the level of protection to which it is entitled under the Producing

 5   Party’s designation until the court rules on the challenge.

 6           If the Court determines that the challenged material is not confidential or that its

 7   designation should be changed, the Designating Party shall reproduce copies of all materials with

 8   their designations removed or changed in accordance with the ruling within thirty (30) days at

 9   the expense of the Designating Party.
10   7.      ACCESS TO AND USE OF PROTECTED MATERIAL
11           7.1    Basic Principles. A Receiving Party may use Protected Material that is disclosed

12   or produced by another Party or by a Non-Party in connection with this case only for
13   prosecuting, defending, or attempting to settle this action. Such Protected Material may be
14   disclosed only to the categories of persons and under the conditions described in this Order.
15   When the litigation has been terminated, a Receiving Party must comply with the provisions of

16   section 13 below (FINAL DISPOSITION).
17           Protected Material must be stored and maintained by a Receiving Party at a location and
18   in a secure manner that ensures that access is limited to the persons authorized under this Order.
19           7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
21   disclose any information or item designated “CONFIDENTIAL” only to:
22                  (a)     the Receiving Party’s Outside Counsel in this action, as well as employees

23   of said Outside Counsel to whom it is reasonably necessary to disclose the information for this
24   litigation;
25                  (b)     the officers and employees of the Receiving Party to whom disclosure is
26   reasonably necessary for this litigation and who have signed the “Acknowledgment and
27
28                                              9
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 10 of 20




 1   Agreement to Be Bound” (Exhibit A);

 2                  (c)     House Counsel;

 3                  (d)     Experts and/or Consultants of the Receiving Party to whom disclosure is

 4   reasonably necessary for this litigation and who have signed the “Acknowledgment and

 5   Agreement to Be Bound” (Exhibit A);

 6                  (e)     the court and its personnel and court reporters and their staff;

 7                  (f)     private mediators, professional jury or trial consultants, and Professional

 8   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

 9   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
10                  (g)     during their depositions, witnesses, other than those enumerated in 7.2(h),

11   in the action to whom disclosure is reasonably necessary and who have signed the

12   “Acknowledgment and Agreement to Be Bound” (Exhibit A), which signature shall not be

13   unreasonably withheld, unless otherwise agreed by the Designating Party or ordered by the court.

14   Pages of transcribed deposition testimony or exhibits to depositions that reveal Protected

15   Material must be separately bound by the court reporter and may not be disclosed to anyone

16   except as permitted under this Stipulated Protective Order;
17                  (h)     the author or recipient of a document containing the information or a

18   custodian or other person who would have likely reviewed such document during his or her

19   employment as a result of the substantive nature of his or her employment position, or a person

20   who is specifically identified in the document, or a person whose conduct is purported to be

21   specifically identified in the document, or who would reasonably have been expected to have

22   knowledge of the information in the document based on the specific context, and if he/she is a

23   third-party, has been requested to sign the “Acknowledgment and Agreement to Be Bound”

24   (Exhibit A), under penalty of violating the order;

25                  (i)     participants in a focus group or mock jury who have agreed in writing, and

26   who have signed the “Acknowledgement And Agreement To Be Bound” (Exhibit A), to keep the
27
28                                            10
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                  Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 11 of 20




 1   information confidential and not to use it for any purpose other than the focus group, mock jury,

 2   or similar exercise, provided that such participants shall not be permitted to retain any copies of

 3   any Protected Material or to retain any notes of any Protected Material; and

 4                    (j)      any other person to whom the Designating Party agrees in writing or on

 5   the record and any other person to whom the Court compels access to the Protected Material.

 6           7.3      Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 7   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 8   Designating Party, a Receiving Party may disclose any information or item designated

 9   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

10                    (a)      the Receiving Party’s Outside Counsel in this action, as well as employees

11   of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information

12   for this litigation;

13                    (b)      Experts and/or Consultants of the Receiving Party to whom disclosure is

14   reasonably necessary for this litigation, and who have signed the “Acknowledgment and

15   Agreement to Be Bound” (Exhibit A);

16                    (c)      the court and its personnel and court reporters and their staff;

17                    (d)      private mediators, professional jury or trial consultants, and Professional

18   Vendors to whom disclosure is reasonably necessary for this litigation and who have signed the

19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

20                    (e)      the author, addressees, or recipients of a document, or any other natural

21   person who is specifically identified in the document, whose conduct relevant to the claims or

22   defenses in this litigation is purported to be specifically identified in the document, or who

23   possessed the information as a custodian or otherwise and if he/she is a third-party, has been

24   requested to sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), under penalty

25   of violating the order.

26                    (f)      the deponent, other than persons listed in 7.3(e), in any deposition of a
27
28                                              11
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                    Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 12 of 20




 1   person who possessed the information designated as “HIGHLY CONFIDENTIAL –

 2   ATTORNEYS’ EYES ONLY,” if such deponent has signed the “Acknowledgment and

 3   Agreement to Be Bound” (Exhibit A), which signature shall not be unreasonably withheld.

 4                  (g)     participants in a focus group or mock jury who have signed the

 5   “Acknowledgment and Agreement to Be Bound” (Exhibit A) and agreed in writing to keep the

 6   information confidential and not to use it for any purpose other than the focus group, mock jury,

 7   or similar exercise, provided that such participants shall not be permitted to retain any copies of

 8   any Protected Material or to retain any notes of any Protected Material.

 9                  (h)     any other person to whom the Designating Party agrees in writing or on
10   the record and any other person to whom the Court compels access to the Protected Material.

11   7.4    EXECUTING EXHIBIT A AND NOTIFICATION OF THIS ORDER

12          (a) Each witness in a deposition shall be provided with a copy of this Order at the start of

13   the examination and shall be advised on the record that he or she is bound by the terms of this

14   Order and applicable remedies under law for violating the terms of this Order.

15          (b) Counsel for the respective parties shall be responsible for obtaining, prior

16   to disclosure and as a condition thereof, the written agreement of any person to whom any
17   Protected Information is or is to be disclosed, including anticipated witnesses at noticed

18   depositions (but not including Court personnel, outside counsel for a party and

19   their respective direct staff) to be bound by the terms of this Order. Such written agreement shall

20   be in the form annexed hereto as Exhibit A. If a party witness has refused to execute

21   Exhibit A as required by this Order, the admonition in paragraph 7.4(a), made on the record shall

22   serve as a substitute for the execution of Exhibit A and shall permit examination of the witness

23   on documents or other materials containing CONFIDENTIAL or HIGHLY

24   CONFIDENTIAL-ATTORNEYS EYES ONLY information.

25   //

26   //
27
28                                            12
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                  Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 13 of 20




 1   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 2          OTHER LITIGATION
 3          If a Party is served with a subpoena or a court order issued in other litigation that compels

 4   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

 5   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:

 6                  (a)      notify in writing the Designating Party within three (3) business days after

 7   receiving the subpoena or court order. Such notification shall include a copy of the subpoena or

 8   court order;

 9                  (b)      promptly notify in writing the party who caused the subpoena or order to

10   issue in the other litigation that some or all of the material covered by the subpoena or order is

11   subject to this Protective Order. Such notification shall include a copy of this Stipulated

12   Protective Order; and

13                  (c)      cooperate with respect to all reasonable procedures sought to be pursued

14   by the Designating Party whose Protected Material may be affected. 1

15          If the Designating Party seeks a protective order, the Party served with the subpoena or

16   court order shall not produce any information designated in this action as “CONFIDENTIAL” or
17   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a determination by the
18   court from which the subpoena or order issued, unless the Party has obtained the Designating
19   Party’s permission. The Designating Party shall bear the burden and expense of seeking
20   protection in that court of its confidential material – and nothing in these provisions should be
21   construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful
22   directive from another court.

23   //
24

25   1
       The purpose of imposing these duties is to alert the interested parties to the existence of this
26   Protective Order and to afford the Designating Party in this case an opportunity to try to protect
     its confidentiality interests in the court from which the subpoena or order issued.
27
28                                             13
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 14 of 20




 1   9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
 2            THIS LITIGATION
 3            (a)   The terms of this Order are applicable to information produced by a Non-Party in

 4   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 5   ATTORNEYS’ EYES ONLY”. Such information produced by Non-Parties in connection with

 6   this litigation is protected by the remedies and relief provided by this Order. Nothing in these

 7   provisions should be construed as prohibiting a Non-Party from seeking additional protections.

 8            (b)   In the event that a Party is required, by a valid agreed-upon discovery request, to

 9   produce a Non-Party’s confidential information in its possession, and the Party is subject to an

10   agreement with the Non-Party not to produce the Non-Party’s confidential information, then the

11   Party shall:

12                  1.      promptly notify in writing the Requesting Party and the Non-Party that

13   some or all of the information requested is subject to a confidentiality agreement with a Non-

14   Party;

15                  2.      promptly provide the Non-Party with a copy of the Stipulated Protective

16   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

17   the information requested; and

18                  3.      make the information requested available for inspection by the Non-Party.

19            (c)   If the Non-Party fails to object or seek a protective order from this court within 30

20   days of receiving the notice and accompanying information, the Receiving Party may produce

21   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

22   timely seeks a protective order or lodges an objection to production, the Receiving Party shall

23   not produce any information in its possession or control that is subject to the confidentiality

24   agreement with the Non-Party before a determination by the court.2 Absent a court order to the

25

26   2
       The purpose of this provision is to alert the interested parties to the existence of confidentiality
     rights of a Non-Party and to afford the Non-Party an opportunity to protect its confidentiality
27
28                                             14
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 15 of 20




 1   contrary, the Non-Party shall bear the burden and expense of seeking protection in this court of

 2   its Protected Material.

 3   10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 4           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

 5   Material to any person or in any circumstance not authorized under this Stipulated Protective

 6   Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the

 7   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the

 8   Protected Material, (c) inform the person or persons to whom unauthorized disclosures were

 9   made of all the terms of this Order, and (d) request such person or persons to execute the

10   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

11   11.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12           PROTECTED MATERIAL
13           (a)     A Producing Party that inadvertently produces any Discovery Material that the
14   Producing Party has a good faith reason to believe is privileged under the attorney-client or other
15   privilege, or protected from discovery as work product, may, upon discovery of such inadvertent

16   production, request the return of such document or information. Upon receipt of a written request
17   for return by the inadvertently Producing Party, the Receiving Party shall either: (1) immediately
18   cease all review or use of the documents and return the original and all copies of the documents
19   (and/or acknowledge that all electronic copies of the documents have been deleted from the
20   Receiving Party’s electronic systems and any hard copies have been destroyed) and shall not use
21   the information for any purpose except upon further order of the Court, or (2) immediately cease
22   all review or use of the documents and object to the request as described below.

23           (b)     In the event the Receiving Party objects to the return of the Discovery Material,
24   the Producing Party shall move the Court for an order that the production was inadvertent and
25

26
     interests in this court.
27
28                                              15
                            [PROPOSED] STIPULATED PROTECTIVE ORDER
                                    Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 16 of 20




 1   that the Discovery Material is privileged or protected from discovery. The parties agree they will

 2   engage in a meet and confer prior to Producing Party filing such a motion. In the event such a

 3   motion becomes necessary, while such motion is pending, all materials related to the

 4   inadvertently produced Discovery Material, and the motion regarding same, shall be treated as

 5   “Highly Confidential – Outside Attorneys’ Eyes Only” pursuant to this Order, unless otherwise

 6   ordered by the Court. The Receiving Party may retain the produced Discovery Material until the

 7   Court resolves the motion. However, while the motion is pending, the Receiving Party shall not

 8   use the Discovery Material for any purpose other than responding to the motion except upon

 9   further order of the Court.
10          (c)     If a Producing Party claws back an exhibit during a deposition, and the clawback

11   is rejected or withdrawn, the witness must be reproduced at the expense of the Producing Party

12   for a follow-up deposition limited to questioning about information subject to the rejected or

13   withdrawn clawback assertion. The parties reserve all rights with respect to the length of any

14   subsequent deposition.

15          (d)     If the Receiving Party disclosed the Discovery Material to another Party or person

16   before being notified of its privileged status, and if the Receiving Party does not object to the
17   return of the Discovery Material or if a motion for such return is successful, the Receiving Party

18   must request that all Discovery Materials in the hands of other Parties or persons be destroyed or

19   returned to the Producing Party and will confirm to the Producing Party that it has made

20   appropriate requests.

21   12.    MISCELLANEOUS
22          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

23   seek its modification by the court in the future.
24          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective
25   Order no Party waives any right it otherwise would have to object to disclosing or producing any
26   information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
27
28                                               16
                             [PROPOSED] STIPULATED PROTECTIVE ORDER
                                     Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 17 of 20




 1   no Party waives any right to object on any ground to use in evidence of any of the material

 2   covered by this Protective Order.

 3          12.3    Filing Protected Material. Without written permission from the Designating Party

 4   or a court order secured after appropriate notice to all interested persons, a Party may not file in

 5   the public record in this action any Protected Material. A Party that seeks to file under seal any

 6   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be

 7   filed under seal pursuant to a court order authorizing the sealing of the specific Protected

 8   Material at issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a

 9   request establishing that the Protected Material at issue is privileged, protectable as a trade

10   secret, or otherwise entitled to protection under the law. If a Receiving Party's request to file

11   Protected Material under seal pursuant to Civil Local Rule 79-5(e) is denied by the court, then

12   the Receiving Party may file the Protected Material in the public record pursuant to Civil Local

13   Rule 79-5(e)(2) unless otherwise instructed by the court.

14   13.    FINAL DISPOSITION
15          Within 60 days after the final disposition of this action, as defined in paragraph 4, each

16   Receiving Party must return all Protected Material to the Producing Party or destroy such
17   material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
18   compilations, summaries, and any other format reproducing or capturing any of the Protected
19   Material. Whether the Protected Material is returned or destroyed, the Receiving Party must
20   submit a written certification to the Producing Party (and, if not the same person or entity, to the
21   Designating Party) by the 60-day deadline that (1) identifies (by category, where appropriate) all
22   the Protected Material that was returned or destroyed and (2) affirms that the Receiving Party has

23   not retained any copies, abstracts, compilations, summaries or any other format reproducing or
24   capturing any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
26   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
27
28                                             17
                           [PROPOSED] STIPULATED PROTECTIVE ORDER
                                   Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 18 of 20




 1   product, and consultant and expert work product, even if such materials contain Protected

 2   Material. Any such archival copies that contain or constitute Protected Material remain subject to

 3   this Protective Order as set forth in Section 4 (DURATION).

 4   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

 5   DATED: January 27, 2020

 6

 7 By: /s/ Mark H. Hamer                             By: /s/ J. Clayton Everett, Jr.
   Mark H. Hamer                                     J. Clayton Everett, Jr
 8 BAKER MCKENZIE LLP                                MORGAN, LEWIS & BOCKIUS LLP
   815 Connecticut Ave., NW                          1111 Pennsylvania Ave., NW
 9 Washington, DC 20006                              Washington, DC 20004
   Telephone: (202) 452-7077                         Telephone: (202) 739-5860
10 mark.hamer@bakermckenzie.com                      Clay.everett@morganlewis.com

11 Counsel for Defendants NHK Spring Co.,            Counsel for Defendants TDK Corporation,
   Ltd., NHK International Corporation, NHK          Hutchinson Technology Inc., Headway
12 Spring (Thailand) Co., Ltd., NAT Peripheral       Technologies, Inc., Magnecomp Precision
   (Dong Guan) Co., Ltd., NAT Peripheral             Technology Public Co., Ltd., and SAE
13 (H.K.) Co., Ltd. and NHK Spring Precision         Magnetics (H.K.) Ltd.
   (Guangzhou) Co, Ltd.
14

15   By: /s/ Victoria Sims                           By: /s/ Shawn M. Raiter
     Victoria Sims                                   Shawn M. Raiter
16   Jonathan Cuneo                                  LARSON • KING, LLP
     Joel Davidow                                    2800 Wells Fargo Place
17   CUNEO GILBERT & LaDUCA, LLP                     30 East Seventh St.
     4725 Wisconsin Ave., NW, Suite 200              St. Paul, MN 55101
18   Washington, DC 20016                            Telephone: (651) 312-6500
     Telephone: (202) 789-3960                       sraiter@larsonking.com
19   jonc@cuneolaw.com
     joel@cuneolaw.com                              Interim Co-Lead Counsel for Reseller
20   vicky@cuneolaw.com                             Plaintiffs

21   Interim Co-Lead Counsel for Reseller
     Plaintiffs
22
     //
23
     //
24
     //
25
     //
26
     //
27
     //
28                                            18
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                  Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 19 of 20




 1

 2   By: /s/ Aaron M. Sheanin                 By: /s/ Christopher T. Micheletti
     Aaron M. Sheanin                         Christopher T. Micheletti
 3   ROBINS KAPLAN                            Judith A. Zahid
     2440 W El Camino Real, Suite 100         Qianwei Fu
 4   Mountain View, CA 94040                  ZELLE LLP
     Telephone: (650) 784-4040                44 Montgomery St., Suite 3400
 5   Facsimile: (650)784-4041                 San Francisco, CA 94104
     asheanin@robinskaplan.com                Telephone: (415) 693-0700
 6                                            Facsimile: (415) 693-0770
     Interim Co-Lead Counsel for End-User     cmicheletti@zelle.com
 7   Plaintiffs                               jzahid@zelle.com
                                              qfu@zelle.com
 8
                                              Interim Co-Lead Counsel for End-User
 9                                            Plaintiffs
10

11   PURSUANT TO STIPULATION, IT IS SO ORDERED.
12

13           January 30, 2020
     DATED: ________________________        _____________________________________
                                             _____
                                                 ________
                                                       ________
                                                              ____
                                                                 ____
                                                                    _ _____________
                                                                                 __
                                              Hon.
                                                n. Maxine
                                              Hon    M xine M. Chesney
                                                     Ma
14                                            United
                                              Uniite
                                                  ted States District Judge
15

16
17

18

19

20

21

22

23

24

25

26
27
28                                          19
                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                                Case No. 19-md-02918-MMC
     Case 3:19-md-02918-MMC Document 136 Filed 01/30/20 Page 20 of 20




 1                                                 EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3   I, _____________________________, employed by _________________, declare under penalty

 4   of perjury that I have received and read a copy of the Protective Order that that was issued by the

 5   United States District Court for the Northern District of California on _____ in the case of In re
 6   Hard Disk Drive Suspension Assemblies Antitrust Litigation, No. 19-md-02918-MMC.                  I

 7   understand the provisions of this Order, and I agree to comply with, and to be bound by, its

 8   provisions. I also consent to the jurisdiction of this Court with respect to enforcement of this

 9   Order. I solemnly promise that I will not disclose in any manner any information or item that is

10   subject to this Stipulated Protective Order to any person or entity except in strict compliance

11   with the provisions of this Order.

12

13          Date: _________________________________
14          City and State where sworn and signed: _________________________________
15          Signature: __________________________________

16
17

18

19

20

21

22

23

24

25

26
27
28                                            20
                          [PROPOSED] STIPULATED PROTECTIVE ORDER
                                  Case No. 19-md-02918-MMC
